IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs December 10, 2003

               STATE OF TENNESSEE v. ROGER V. ALEXANDER

                 Direct Appeal from the Circuit Court for Humphreys County
                           No. 10125     Allen W. Wallace, Judge



                     No. M2002-02185-CCA-R3-CD - Filed March 2, 2004


DAVID G. HAYES, Judge, concurring.

        I join with the majority in concurring that the Defendant is not entitled to the alternative
sentence of Community Corrections. The Defendant is a Range II multiple offender, possessing a
criminal history evincing a clear disregard for the law and whose past efforts at rehabilitation have
failed. Thus, in the absence of evidence to the contrary, he is not entitled to the presumption in favor
of alternative sentencing. Tenn. Code Ann. § 40-35-102(6). For this reason, I would affirm.



                                               __________________________________________
                                               David G. Hayes, Judge